198 S.W.3d 653 (2006)
STATE of Missouri, Respondent,
v.
Alphonso J. THOMAS, Appellant.
No. WD 64992.
Missouri Court of Appeals, Western District.
August 22, 2006.
Jeremiah W. (Jay) Nixon, Atty. Gen., Stephanie Morrell, Assistant Attorney General, Jefferson City, MO, for respondent.
Maleaner R. Harvey, Assistant Public Defender, St. Louis, MO, for appellant.
Before SMITH, C.J., and LOWENSTEIN and NEWTON, JJ.

Order
PER CURIAM.
Alphonso J. Thomas appeals the judgment of his conviction of the class C felony of tampering in the first degree, in violation of § 569.080.1(2), following a jury trial in the Circuit Court of Jackson County. As a result of his conviction, the appellant was sentenced, as a prior and persistent offender, § 558.016.7, to ten years in the Missouri Department of Corrections.
The appellant raises two points on appeal. In Point I, he claims that the trial court erred in sentencing him, pursuant to § 558.016, as a prior and persistent offender, as defined in §§ 558.016.2 and 558.016.3, because the State failed to introduce evidence, as required by § 558.021.1(2), sufficient to support the trial court's finding, beyond a reasonable doubt, that he was a prior and persistent offender, having pled guilty to or been convicted of two or more felonies committed at different times. In Point II, he claims that the trial court plainly erred: (1) in overruling his objection to the admission of State's Exhibit 6, a walk-in police report made by the victim; and (2) in overruling his objection to the jury being allowed to see State's Exhibit 6 during deliberations, because the exhibit contained inadmissible hearsay and improperly bolstered the victim's trial testimony.
We affirm pursuant to Rule 30.25(b).